Citation Nr: 0619724	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  00-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 40 
percent for residuals of low back strain, with chronic 
degenerative changes of the lumbosacral spine, with narrowing 
at L5-S1.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from June 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

Previously, after a remand of the claim for additional 
development in March 2004, the Board denied this appeal in a 
December 2005 decision.  Thereafter, however, the Board 
vacated the December 2005 decision because it did not 
consider all evidence then of record.  The Board is satisfied 
that all action is now complete, such that it may proceed 
with a new decision addressing the matters on appeal.

In correspondence received in January 2005 the veteran raised 
the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Low back strain, with chronic degenerative changes of the 
lumbosacral spine, with narrowing at L5-S1, is manifested by 
moderate to severe limitation of motion, muscle spasms, 
morning stiffness, and 2-3 flare-ups a year, with 1-2 
requiring bed rest, but without neurologic impairment other 
than giveaway weakness.

2.  Bilateral hearing loss is productive of Level III hearing 
acuity in the right ear and Level II hearing acuity in the 
left ear.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 40 percent for residuals 
of low back strain, with chronic degenerative changes of the 
lumbosacral spine, with narrowing at L5-S1, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59 (2005); 4.71a, Diagnostic Codes 5292, 5295 
(effective prior to September 26, 2003); Diagnostic Code 5293 
(effective prior and subsequent to September 23, 2002); 
Diagnostic Code 5235 (effective from September 26, 2003).

2.  The criteria for entitlement to a compensable disability 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5104, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in April 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The April 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim.

It is noted that the original rating decision on appeal was 
in December 1998.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until April 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
December 1998 adjudication.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  Opinions from a VA physician to address the questions 
at issue have been obtained.  For the reasons set forth 
above, and given the facts of this case, the Board finds that 
no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.

In reaching its decision, the Board has taken into account 
all of the evidence of record, to include the reports of VA 
examinations in September 1998, a May 1999 report from 
Southwest Audiology Services, Inc., a July 1999 statement 
from Dr. Rene Muguia Escapite, a June 2000 report from Sun 
City Chiropractic, the report of a January 2001 VA 
examination, the transcripts of personal hearings held in 
June 2002 and September 2003, statements submitted on the 
veteran's behalf by his family members, and the reports of VA 
examinations in May 2004 and December 2005.  VA treatment 
records reflecting ongoing treatment for the disabilities on 
appeal have also been reviewed.

In January 2006 the Board received a November 2005 MRI of the 
veteran's lumbar spine.  The Board notes that the veteran has 
waived initial RO consideration of this record.

Low Back

The United States Court of Appeals for Veterans Claims 
(Court) has held consideration should be given to functional 
loss due to pain as provided in 38 C.F.R. § 4.40.  The Court 
noted 38 C.F.R. § 4.40 required a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the Court held that diagnostic codes based 
solely on range of motion do not subsume 38 C.F.R. § 4.40 or 
4.45.  They ruled that 38 C.F.R. § 4.14 which forbids 
pyramiding does not rule out consideration of higher ratings 
based on a greater limitation of motion due to pain on use 
including during flare-ups.  The Court ordered the Board to 
apply the provisions of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint 
in increased ratings cases.

The veteran's service-connected lumbar spine disability is 
rated under Diagnostic Code 5295.  The Board will consider 
whether an increased rating can be granted under this 
diagnostic code, as well as consider any other potentially 
applicable diagnostic codes.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  The effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).

With respect to the application of the "old" criteria, the 
Board notes that the currently assigned 40 percent evaluation 
is the maximum rating available under former Diagnostic Codes 
5292 and 5295 (pertaining to limitation of motion in the 
lumbar spine and lumbosacral strain).  Consequently, those 
codes need not be discussed further.  However, a higher 
rating (60 percent) is potentially available under former 
Diagnostic Code 5293 (pertaining to intervertebral disc 
syndrome).

As noted by records such as the November 2005 MRI, 
degenerative disc disease of the lumbar spine has been shown.  
A 40 percent rating may be granted under the old criteria for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  Under that code, the 
maximum schedular rating of 60 percent is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Applying the medical evidence to the above criteria, the 
veteran complains of radiculopathy to the buttocks.  The VA 
examination in May 2004, however, indicated that no 
neurologic abnormalities were evident other than giveaway 
weakness.  Reflexes, muscle bulk, sensation and 
fasciculations all were normal.  Accordingly, the degree of 
his impairment as presented by the current medical evidence 
(including the November 2005 MRI) does not approach the level 
of pronounced intervertebral disc syndrome, as (a) there is 
no demonstrable muscle spasm; (b) ankle jerk is present; and 
(c) there is no medical evidence showing neurological 
findings appropriate to disc disease, which indicates that 
the veteran's disc disease had not progressed to the point 
where it interfered with his neurological functioning.  
Further, there is no evidence of postural abnormalities.  
There is no evidence of decreased musculature of the back or 
legs, which indicates that the veteran continues to use those 
muscles.  He has no difficulty with bowel or bladder control.  
The veteran does not use a cane for assistance walking.  None 
of the objective findings are indicative of a pronounced 
lumbar spine disability.

A 60 percent disability rating contemplates little 
intermittent relief.  However, the medical evidence clearly 
shows that the veteran, although consistently experiencing 
some level of pain and related symptoms, does have 
intermittent relief.  His symptoms have not been so severe 
that he has frequently sought medical treatment.  All in all, 
considering the absence of significant neurological, the 
Board has no basis to conclude the veteran's disability is 
pronounced in nature.  Therefore, the assignment of a 60 
percent rating for pronounced intervertebral disc syndrome is 
not warranted under the old criteria.

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide, in part, that 
preoperative or postoperative intervertebral disc syndrome is 
to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).  Effective September 26, 
2003, intervertebral disc syndrome was assigned a new 
diagnostic code number (5243), and the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine, and the above-mentioned instruction 
was re-phrased to state that intervertebral disc syndrome 
(pre-operatively or post-operatively) is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
The revised schedule does not provide for an evaluation 
higher than 60 percent.

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
term "chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so".  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), Note (1).

The veteran related at the hearing in September 2003 that he 
experienced 2-3 flare-ups of back spasms per year, with 1-2 
requiring bed rest.  The May 2004 examination report 
indicates that he also experiences other, more minor flare-
ups.  Further, a July 2005 VA treatment record noted that the 
veteran had recurrent back pain for three weeks.  
Nonetheless, the record does not show intervertebral disc 
syndrome manifested by incapacitating episodes of a total 
duration is at least six weeks, the criteria for a 60 percent 
evaluation under the "new" criteria.

The most recent amendment to 38 C.F.R. § 4.71a changed the 
diagnostic codes for spine disorders to 5235 to 5243, and 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The amended 
rating criteria now define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2004).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 30 percent rating are: Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

A 20 percent rating is warranted for: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  68 Fed. Reg. 51,455 (Aug. 27, 2003).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5) (2004).  In this case, there is no medical evidence 
diagnosing ankylosis of the veteran's lumbar spine, and there 
are none of the above symptoms indicative of unfavorable 
ankylosis.  Therefore, the criteria for a 100 or 50 percent 
rating are not met.

As for a rating based on lumbar spine range of motion, the 
veteran would not even meet the criteria for a 30 percent 
rating under the revised schedule.  He has not exhibited 
forward flexion of the lumbar spine to 30 degrees or less.  
The results of the May 2004 VA examination would only warrant 
a 10 percent rating based on forward flexion of the lumbar 
spine of 65 degrees with a combined range of motion totaling 
168 degrees.  In sum, the revised General Rating Formula for 
Diseases and Injuries of the Spine would not result in a 
higher rating for the veteran's disability.


Hearing Loss

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.

In evaluating hearing service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the authorized VA audiological 
evaluation in May 2004, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
60
50
65
60
LEFT
N/A
35
30
40
60

The average puretone threshold was 59 decibels in the right 
ear and 41 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear and of 88 percent in the left ear.

On the authorized VA audiological evaluation in December 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
40
40
LEFT
25
30
30
40
55

The average puretone threshold was 33 decibels in the right 
ear and 39 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 96 percent in the left ear.

The Board first notes that neither ear shows an exceptional 
pattern of hearing impairment.  Therefore, Table VI should be 
used for rating purposes.  Using the audiogram results most 
favorable to the veteran (the results showing the greatest 
hearing loss) and applying the criteria found in 38 C.F.R. §§ 
4.85-4.87, the veteran's audiological examinations for the 
left ear yielded level II hearing and level III hearing in 
the right ear.  Entering the category designations for each 
ear into Table VII results in a 0 disability rating under 
Diagnostic Code 6100.

The Board further observes that outpatient reports indicate 
that the veteran underwent right ear surgery subsequent to 
the May 2004 audiology examination.  As a result, speech 
reception thresholds improved from 48 decibels to 24 decibels 
in the right ear.  In other words, hearing in the right ear 
improved with surgery.

The Board has carefully reviewed and considered the veteran's 
statements and understands the adverse impact on the 
veteran's daily activities because of his hearing impairment.  
However, the Board must base its decision on the relevant 
medical evidence of record.  As noted above, the correct 
rating is derived by mechanical application of the ratings 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The degree of 
bilateral hearing loss shown by the December 2005 and May 
2004 examinations, as well as earlier examinations, fails to 
meet the standards for a 10 percent disability rating.  
Therefore, the preponderance of the evidence is against the 
veteran's claim.

Conclusion

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions.  The veteran may always advance new 
claims for an increased rating for these disabilities should 
they increase in severity in the future.

The evidence does not demonstrate that the veteran's 
bilateral hearing loss or back disability, alone, have caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any periods of hospitalization, such that use of 
the schedular standards is rendered impracticable.  As such, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.


ORDER

Entitlement to an initial evaluation greater than 40 percent 
for residuals of low back strain, with chronic degenerative 
changes of the lumbosacral spine, with narrowing at L5-S1, is 
denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


